Exhibit 10.49
AMENDMENT TO
6% PROMISSORY NOTES



AMENDMENT TO 6% PROMISSORY NOTES, is dated as of December 14, 2008; made by and
between Delta Mutual, Inc., a Delaware corporation, with its principal offices
located at 111 North Branch Street, Sellersville, PA 18960 (the “Company”) and
Security Systems International, Inc., a Delaware corporation, (the “Lender”)
with a mailing address of 9034 East Caribbean Lane, Scottsdale, AZ
85260.  Capitalized terms used herein and not otherwise defined herein shall
have the meaning assigned to such term in the Original Notes.
 
WHEREAS, the Company and the Lender are parties to those certain 6%
Promissory   Notes, dated March 6, 2008; April 15, 2008; and May 14 2008, all as
amended,  (collectively, the “Original Notes”), pursuant to which the Company
has borrowed, in the aggregate, the amount of  $136,900 from the Lender;


WHEREAS, the Original Notes provided that the Maturity Dates shall be December
15, 2008; and


WHEREAS, the Company and the Lender have agreed to extend the Maturity Date and
to amend Section 1.4 of the Original Notes; and


WHEREAS, in accordance with the terms and conditions of the Original Notes, the
Company and the Lender hereby approve the amendment of the Original Notes as set
forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:


4.           By their respective execution of this AMENDMENT, the Company and
the Lender agree that Section 1.4 of each of the Original Notes is hereby
amended to read in its entirety as follows: “Maturity Date” shall mean April 17,
2009; and
 
 
5.
Except as expressly provided herein, the Original Notes shall continue in full
force and effect.



6.           This AMENDMENT may be executed by facsimile and in counterparts,
which, taken together, shall be deemed an original and shall constitute a single
AMENDMENT.


7.           IN WITNESS WHEREOF, the Company and the Lender have caused this
AMENDMENT to be executed as of the date first written above.


DELTA MUTUAL, INC.
 
SECURITY SYSTEMS INTERNATIONAL, INC.
(COMPANY)
 
(LENDER)
         
By:
/s/ Martin G. Chilek
 
By:
/s/ Malcolm W. Sherman
 
Martin G. Chilek
   
Malcolm W. Sherman
 
Sr. Vice President
   
President


 

--------------------------------------------------------------------------------

 